Case 1:17-mc-00151-LPS Document 205 Filed 07/13/20 Page 1 of 2 PageID #: 6358




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


CRYSTALLEX INTERNATIONAL CORP.,

                          Plaintiff,
                   v.                                           Case No. 1:17-mc-00151-LPS
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Defendant.



            DECLARATION OF STEPHEN C. CHILDS, ESQ. IN SUPPORT OF
              REPLY OF THE BOLIVARIAN REPUBLIC OF VENEZUELA,
             PETRÓLEOS DE VENEZUELA, S.A., AND PDV HOLDING, INC.
                 REGARDING POTENTIAL FUTURE PROCEDURES


I, Stephen C. Childs, declare as follows:

       1.      I am an attorney admitted to the Bar of the State of Delaware and this Court and an

attorney in the law firm of Abrams & Bayliss LLP. I represent Defendant Bolivarian Republic of

Venezuela (“Republic”) in the above-captioned action and have personal knowledge of the facts

set forth below.

       2.      I submit this declaration in support of the Reply of The Bolivarian Republic of

Venezuela and Petróleos De Venezuela, S.A., and PDV Holding, Inc. Regarding Potential Future

Procedures.

       3.      Attached as Exhibit 1 to this declaration is a true and correct copy of the article

published by the United States Dep’t of the Treasury, Treasury Targets Venezuelan President

Maduro’s Inner Circle and Proceeds of Corruption in the United States, dated September 25,

2018, available at https://home.treasury.gov/news/press-releases/sm495.
Case 1:17-mc-00151-LPS Document 205 Filed 07/13/20 Page 2 of 2 PageID #: 6359




         4.     Attached as Exhibit 2 to this declaration is a true and correct copy of the Statement

of the President of the Comisión Permanente de Energía y Petróleo (Standing Commission on

Energy and Petroleum) of the Venezuelan National Assembly, dated July 1, 2020, with certified

translation thereof.

         5.     Attached as Exhibit 3 to this declaration is a true and correct copy of Venezuela’s

Law on Protection of Privacy of Communications (ley sobre proteccion a la privacidad de las

communicaciones), Official Gazette of the Republic of Venezuela No. 34.863, (December 16,

1991),    available    at   https://home.treasury.gov/news/press-releases/sm495,     with   certified

translation thereof.

         I declare under penalty of perjury under the law of the United States of America that the

foregoing is true and correct.

         Executed this 13th day of July, 2020, in Wilmington, Delaware.




                                              /s/ Stephen C. Childs
                                              Stephen C. Childs, Esq.




                                                  2
